The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending and examined.  Claims 1, 18, and 19 are currently amended.
Response to Arguments
Rejection under 35 U.S.C. §112(b) is withdrawn due to amendment and argument.  
Applicant has accepted the invitation for “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.”  Applicant’s amendment to independent claims 1, 18, and 19 has been carefully considered.  Claims 1-20 remain rejected under 35 U.S.C. §101 and is set forth in this Office Action.
Applicant’s argument against rejections of claims 1-8, 10-16, and 18-20 under AIA  35 U.S.C. §102(a)(1) as being anticipated by Minster et al., US 2017/0267256 A1 have been carefully considered.  Applicant’s arguments with respect to the currently amended claims 1, 18, and 19 have been considered but are moot because the arguments are directed towards newly added language not previously considered.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
With respect to the dependent claims 2-17, and 20, the Applicant provides no additional arguments other than their dependency from the independent claims 1, 18, and 19.   Because independent claims 1, 18, and 19 are not allowable, dependent claims 2-17, and 20 are not allowable.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Analysis for Independent Claims 1, 18, and 19
Independent claims 1, 18, and 19 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Claims 1 and 18 Step 1: Yes).   Claim 19 is rejected because claim 19 is claiming more than one invention by claiming “One or more non-transitory storage media storing instructions which…” (Claim 19 Step 1: No).
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite a method and device for determining a vehicle operation profile, measuring passenger data, updating the vehicle operation profile, and navigating the vehicle using the updated vehicle operation profile as recited in independent claims 1, 18 and 19.  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by the one or more processors”. That is, other than reciting “by the one or more processors” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by the one or more processors” language, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of by one or more processors does not take the claim limitations out of the mental process grouping.    Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
The claim is directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the updating and navigating steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background discloses that passenger comfort based on ergonomic factors and controls for autonomous vehicles are well known.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Analysis for Dependent Claims 2-17, and 20
Step 1: Determining if the claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, or composition of matter).
Claims 2-17 are directed to “a method’. The claim is directed to a process, which is a statutory category. (Step 1: yes)
Claim 20 are directed to “one or more non-transitory media” The claim is directed to more than one invention. (Step 1: No)
Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity, fundamental economic practices, and “an idea ‘of itself’”.
Claims 2-17 recite additional limitations directed to a mental process. The same analysis of Step 2A Prong One for claim 1 applies. Claims 2-17 are directed to the judicial exception of a mental process.
Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Claims 2-17 recite additional limitations, which viewed both individually and in combination, fail to integrate the judicial exception into a practical application. Claims 2-17 are not integrated into a practical application.
Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception?
The additional elements in claims 2-17 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two (see independent and dependent claim analysis). Claims 2-17 fail to claim anything significantly more than the judicial exception.
Conclusion:
Dependent claims 2-17, and 20 are directed to the abstract idea of a mental process.  Accordingly, claims 2-17, and 20 are not patent eligible.  Overall, claims 1-20 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter and are not patent eligible.
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-16, and 18-20 are rejected under 35 U.S.C. §103 as being unpatentable over Minster et al., US 2017/0267256 A1, in view of Mock et al., US 2008/0061988 A1.  
As to claim 1, Minster teaches a method comprising: 
determining, using one or more processors of a vehicle, a vehicle operation profile for the vehicle, the determining of the vehicle operation profile comprising aggregating a plurality of stored passenger profiles, the plurality of stored passenger profiles being demographically similar to a stored passenger profile of at least one passenger located within the vehicle (S215 of Fig. 3, where platform preferences correspond to "vehicle operation profile", and passenger preferences to “stored passenger profiles".  Platform preferences include constraints conditional on passenger demographic data, e.g. not accelerating quickly when elderly people are in the vehicle, which discloses the feature of aggregating demographically, ¶58. Similar passenger preferences in order to determine the platform preference to be used for the ride).  Passenger preferences, ¶50, 53); 
measuring, using one or more passenger sensors of the vehicle, passenger data of the at least one passenger (Fig. 3, “sensor suite preferably includes localization and driving sensors; e.g., photodetectors, cameras, RADAR, SONAR, LIDAR, GPS, inertial measurement units (IMUs), accelerometers, microphones, strain gauges, pressure monitors, barometers, thermometers, altimeters, etc. In addition to localization and driving sensors, the autonomous vehicle 110 may also include sensors for detecting passenger feedback (e.g., cameras, heart rate monitors, microphones, galvanic skin response sensors, etc.) as described in the section on the method 200”, ¶23); 
updating, using the one or more processors, the vehicle operation profile based on the passenger data (S240 of Fig. 3, ¶73-75); and 
navigating, using a control module of the vehicle, the vehicle using the updated vehicle operation profile (¶80).
Minster does not specifically teach the method wherein driving characteristics of the vehicle are matched to temporal data associated with passenger comfort data of the stored passenger profile of the at least one passenger located within the vehicle. 
However, Mock suggests setting of parameters of vehicle operation based on passenger profiles, “the passenger profile may actually restrict or otherwise affect the operation of the vehicle 110 in a predefined manner, For example, if one of the parameters is a maximum speed, the processor 136 may signal the regulation component 138 to restrict the maximum speed of the vehicle 110 based on the passenger profile” (Mock: ¶32, abs).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method as suggested by Minster to include driving characteristics of the vehicle are matched to temporal data associated with passenger comfort data of the stored passenger profile of the at least one passenger located within the vehicle as suggested by Mock in order to ensure riding in vehicle in a predictable and confidence-inspiring manner (Minster: ¶23, 72, 4). 
As to claim 2, Minster modified by Mock teaches the method wherein the passenger data comprises biometric data of the at least one passenger (Minster: “S230 may include measuring passenger heart rate (e.g., optically) and/or passenger eye movement rate via image data”, ¶72, 14).
As to claim 3, Minster modified by Mock teaches the method wherein the vehicle operation profile is partially determined based on data received from the stored passenger profile of the at least one passenger (Minster: “Platform preferences include constraints conditional on passenger demographic data, e.g. not accelerating quickly when elderly people are in the vehicle, which discloses the feature of aggregating demographically, ¶58, 44).
As to claim 4, Minster modified by Mock teaches the method wherein the stored passenger profile of the at least one passenger comprises biometric data of the at least one passenger recorded on previous vehicle rides (Minster: “Passenger preferences … may additionally or alternatively be specifically determined based on information known about the passenger (e.g., weight, height, age, gender, nationality) and/or information inferred about the passenger … Passenger preferences are preferably stored in a profile linked to a particular passenger so that any vehicle a passenger rides in may benefit or utilize that passenger's preferences automatically (without the passenger necessarily having to re-specify them”, ¶49-50). 
As to claim 5, Minster modified by Mock teaches the method wherein the stored passenger profile of the at least one passenger comprises demographic data of the at least one passenger recorded on previous vehicle rides or obtained from the at least one passenger (Minster: “Passenger preferences … may additionally or alternatively be specifically determined based on information known about the passenger (e.g., weight, height, age, gender, nationality) and/or information inferred about the passenger … Passenger preferences are preferably stored in a profile linked to a particular passenger so that any vehicle a passenger rides in may benefit or utilize that passenger's preferences automatically (without the passenger necessarily having to re-specify them”, ¶49-50).
As to claim 6, Minster modified by Mock teaches the method wherein the stored passenger profile of the at least one passenger comprises personal preference data of the at least one passenger recorded on previous vehicle rides or obtained from the at least one passenger (Minster: “Passenger preferences are preferably stored in a profile linked to a particular passenger so that any vehicle a passenger rides in may benefit or utilize that passenger's preferences automatically (without the passenger necessarily having to re-specify them…Passenger preferences may be translated for differing vehicles: for example, a passenger suspension preference may be modified depending on the vehicle the passenger rides in (ideally to result in a similar perceived ride). In such embodiments, the passenger may set passenger preferences for a first type of vehicle (e.g., a sedan or the like) at a first period of time. When the passenger seeks to obtain a ride at a second period of time from a second type of vehicle (e.g., an SUV) that is different from the first type of vehicle, a system associated with the autonomous vehicle may obtain the specifications of the first type of vehicle and specifications of the second type of vehicle, compare the specifications of the first and second type of vehicles to determine differences between them. Based on the identified differences, the system of the autonomous vehicle may adjust to increase or decrease one or more of the parameters of the passenger preferences to take into account the differences between the first and second type of vehicle. Effectively, the system associated with the autonomous vehicle is able to convert or translate passenger preferences associated with a first type of vehicle to passenger preferences for a second type of vehicle without any additional passenger input”, ¶50-51).
As to claim 7, Minster modified by Mock teaches the method wherein the one or more passenger sensors comprise one or more biometric sensors and the passenger data comprises at least one of a skin conductance, a pulse, a heart-rate, or a body temperature (Minster: “S230 may include measuring passenger heart rate (e.g., optically) and/or passenger eye movement rate via image data”, ¶72).
As to claim 8, Minster modified by Mock teaches the method wherein the one or more passenger sensors comprise one or more imaging sensors wherein the passenger data comprises at least one of facial expressions or a magnitude of pupil dilation (Minster: “the autonomous vehicle 110 may also include sensors for detecting passenger feedback (e.g., cameras, heart rate monitors, microphones, galvanic skin response sensors, etc… S230 may include capturing video data of a passenger's face and/or body and using gesture detection or expression detection to determine the emotional state of the passenger. This state may be interpreted as feedback (e.g., if the passenger looks scared, the vehicle may be accelerating too quickly). As another example, S230 may include measuring passenger heart rate (e.g., optically) and/or passenger eye movement rate via image data. As a third example, S230 may include taking audio data of the passenger; audio data may be interpreted in a number of ways including speech feature detection (e.g., identifying gasps), emotion detection (e.g., using MFCC coefficients), volume/pitch detection, and/or speech content detection (e.g., figuring out what a passenger is saying and interpreting that; “Oh God! Too Fast!”). As a fourth example, S230 may include measuring passenger grip or touch on certain areas of the autonomous vehicle. In many situations, scared passengers may grab door handles; the method 200 may include receiving data from sensors embedded in said door handles (or another part of the autonomous vehicle) to interpret whether a user is gripping the handle (and potentially to what extent). S230 may additionally or alternatively include collecting any data from passengers that may be useful in interpreting a passenger's reaction or response to the autonomous vehicle's driving behavior”, ¶23, 72).  
As to claim 10, Minster modified by Mock teaches the method wherein the passenger data is associated with at least one of a time of day, a geographical location, a pattern of traffic, or a weather pattern (Minster: “For example, a passenger may prefer, the vehicle may infer a preference, or the vehicle coordinator may create a preference for, a certain behavior when the passenger is riding in sunny weather and another behavior when the passenger is riding in heavy rain. Examples of conditions that may affect passenger preference include weather, passenger emotion, time of day, date, vehicle type, route, source, destination, road quality, traffic, road type (e.g., highway, surface road), number of other passengers, identity of other passengers, and cargo carried by the vehicle”, ¶52).
As to claim 11, Minster modified by Mock teaches the method wherein the one or more passenger sensors comprise at least one of a heart rate monitor, a sphygmomanometer, a pupilometer, an infrared thermometer, or a galvanic skin response sensor (Minster: “In addition to localization and driving sensors, the autonomous vehicle 110 may also include sensors for detecting passenger feedback (e.g., cameras, heart rate monitors, microphones, galvanic skin response sensors, etc.) as described in the section on the method 200…Emotion of the passenger may be inferred in various manners including using the one or more sensors of the autonomous vehicle and/or from data obtained from one or more wearable electronic devices associated with the passenger. Passenger emotion information may be obtained in any suitable manner, ¶23, 52).
As to claim 12, Minster modified by Mock teaches the method wherein the vehicle operation profile comprises at least one of a maximum speed limit, a maximum longitudinal acceleration limit, a maximum amplitude of fluctuation of acceleration, a maximum lateral acceleration, a maximum change in steering angle, a maximum rate of turn, or a maximum limit on a magnitude of jerk of the vehicle (Minster: “platform preferences may include ride preferences, route preferences, and disruption preferences. In general, platform ride and route preferences are preferably similar to passenger ride and route preferences (e.g., either or both of a passenger and platform may have preferences for maximum acceleration), ¶57).
As to claim 13, Minster modified by Mock teaches the method wherein the vehicle operation profile comprises at least one of a lateral clearance of the vehicle from an object or a lateral clearance of the vehicle from a pedestrian located in an environment containing the vehicle (Minster: ¶distance to business driveby, ¶45) .
As to claim 14, Minster modified by Mock teaches the method wherein the vehicle operation profile is determined based on data received, using an input device of the vehicle, from the at least one passenger (Minster: “S228 may modify predetermined routing instructions for an autonomous vehicle based on the generated driving behavior controls for the autonomous vehicle. Referring to the previous example in which the passenger prefers a sporty ride, these preferences of the user translates into driving controls that may cause the autonomous vehicle to accelerate at a high rate and also, maintain a high rate of velocity. In such instance, the driving behavior controls may modify the routing instructions to change the instructions to include one or more route segments in which the autonomous vehicle is legally capable of accelerating at a high rate and traveling at high rates of velocity”, ¶68).
As to claim 15, Minster modified by Mock teaches the method wherein the passenger data is measured at different operating speeds of the vehicle (Minster: “Preference interpretations are preferably algorithms or other transformations that describe the relationship between a preference and driving behavior parameters (if such a relationship is not straightforward). For example, a ‘5’ on a 0-10 speed/comfort scale is processed by a preference interpretation for that preference to generate driving behavior parameters (e.g., max acceleration, max speed, suspension settings). Accordingly, in some embodiments, a reference database may be made available to the autonomous vehicle for facilitating the preference interpretations. Specifically, the reference database may link or store in association allowable passenger preference values and a corresponding driving parameter that the autonomous vehicle can comprehend and apply to its driving behavior. Thus, an example algorithm may include receiving a passenger scaled value (e.g., ‘5’); referencing the scaled value to the reference database; identifying a corresponding driving parameter to the passenger input preference; determining one or more autonomous vehicle controls for implementing the driving parameter; and implementing the autonomous vehicle controls for controlling the driving behavior of the autonomous vehicle during a route involving the passenger. It shall be noted that this is merely an example and any suitable algorithm or passenger driving behavior preference transformation may be used”, ¶61).
As to claim 16, Minster modified by Mock teaches the method further comprising adjusting a trajectory of the vehicle based on at least one of the passenger data or data received from a stored passenger profile of the at least one passenger (Minster: S240 of Fig. 3).
As to claims 18 and 19, it is an apparatus claims that recite substantially the same limitations as the method claim 1.   As such, claims 18 and 19 are rejected for substantially the same reasons given for the claim 1 and are incorporated herein (Minster: autonomous vehicle, abs).
As to claim 20, it is an apparatus claim that recites substantially the same limitations as the method claim 2.   As such, claim 20 is rejected for substantially the same reasons given for the claim 2 and are incorporated herein.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. §103 as being unpatentable over Minster et al., US 2017/0267256 A1, in view of Mock et al., US 2008/0061988 A1.  
As to claim 9, Minster and Mock does not specifically teach the method wherein the one or more passenger sensors comprise one or more pressure sensors, the passenger data comprises a pressure exerted by the at least one passenger on seat arm rests. 
However, Minster suggests “(“the autonomous vehicle 110 may also include sensors for detecting passenger feedback (e.g., cameras, heart rate monitors, microphones, galvanic skin response sensors, etc… scared passengers may grab door handles; the method 200 may include receiving data from sensors embedded in said door handles (or another part of the autonomous vehicle) to interpret whether a user is gripping the handle (and potentially to what extent), ¶23,72).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method as suggested by Minster and Mock to include one or more passenger sensors comprise one or more pressure sensors measuring pressure exerted by the at least one passenger on seat arm rests as suggested by Minster to the pressure exerted on gripping the door handle would elicit the similar response as the pressure to the seat arm rest from a scared passenger during a vehicle ride in order to ensure riding in vehicle in a predictable and confidence-inspiring manner (Minster: ¶23, 72, 4). 
Claim 17 is rejected under 35 U.S.C. §103 as being unpatentable over Minster et al., US 2017/0267256 A1, in view of Mock et al., US 2008/0061988 A1, further in view of Fields et al., US 2020/0219197 A1.  
As to claim 17, Minster teaches the method further comprising transmitting, using a display of the vehicle (Figs. 1 and 2 and related text).   
Minster and Mock does not specifically teach that data representing ride pricing incentives to the at least one passenger to incentivize the at least one passenger to allow biometric data collection within the vehicle.
However, Fields, in the same field of endeavor, suggests a “method may include (a) gathering or receiving, at or via one or more processors (such as either a local processor associated with a smart vehicle and/or a remote processor or server associated with an insurance provider), data from a biometric device indicative of whom is driving an insured vehicle; (b) gathering or receiving, at or via the one or more processors, data indicative of vehicle usage for a single trip and/or driving or driver behavior during the single trip; (c) updating or adjusting, at or via the one or more processors, an insurance policy (such as a premium, rate, rewards or points program, discount, etc.) for the insured vehicle based upon (1) whom is driving the insured vehicle (and/or his or her driving profile or score), and/or (2) the data indicative of vehicle usage for the single trip and/or the driving or driver behavior exhibited during the single trip to facilitate more accurate risk assessment and/or cost savings” (Fields: ¶129).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the autonomous vehicle as suggested by Minster to include data representing ride pricing incentives to the at least one passenger to incentivize the at least one passenger to allow biometric data collection within the vehicle as suggested by Fields to to ensure riding in vehicle in a predictable and confidence-inspiring manner (Minster: ¶4). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner’s Note
14.	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUEN WONG/Primary Examiner, Art Unit 3667